THIRD DIVISION
                                  DOYLE, P. J.,
                              REESE and BROWN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    November 1, 2021



In the Court of Appeals of Georgia
 A21A0777. MALLARD v. METROPOLITAN ATLANTA RAPID
     TRANSIT AUTHORITY.

      DOYLE, Presiding Judge.

      In this tort action, Kendra Mallard appeals a DeKalb County State Court order

severing some of her claims and transferring them to Fulton County Superior Court.1

For the reasons that follow, we reverse.

      The record shows that in May 2016, Mallard filed in DeKalb County State

Court a complaint for damages against Metropolitan Atlanta Rapid Transit Authority

(“MARTA”), DeAngelo Bryant, and Khary Scipio, after Bryant abducted Mallard

from the Kensington Road MARTA station2 and raped her, and Scipio took her


      1
        After issuing its order, the trial court issued a certificate of immediate review
and this Court granted Mallard’s application for interlocutory appeal.
      2
          It is undisputed that the Kensington station is located in DeKalb County.
possessions from the MARTA station premises after they were dropped during her

abduction. In her complaint, Mallard acknowledged that the General Assembly fixed

venue for suits against MARTA in Fulton County Superior Court.3 Mallard, however,

alleged that venue and personal jurisdiction over MARTA and Bryant (a Fulton

County resident) were proper in the DeKalb County State Court because MARTA

was jointly and severally liable for the damages she sustained from the actions of

Scipio (a DeKalb County resident).4

      In June 2016, MARTA answered, “admit-[ing], for the purpose of this

litigation only, that jurisdiction and venue are proper.” Confusingly, in the affirmative

defenses section of its answer, MARTA posed that “[v]enue may be improper,” and

“[t]his Court may like [sic] personal jurisdiction over Defendant by virtue of venue

being improper.” There is no indication in the record that Bryant or Scipio have

answered or that Bryant has contested venue.



      3
        See Ga. L. 1965, pp. 2243, 2265, § 10 (t). An exception for actions
concerning scheduled services and charges is inapplicable here. See Ga. L. 1965, pp.
2243, 2265, § 10 (t), cross-referencing Ga. L. 1965, pp. 2243, 2257, § 9 (c).
      4
         See Glover v. Donaldson, 243 Ga. 479, 479, 483 (254 SE2d 857) (1979)
(“The General Assembly may fix the residence of MARTA for venue purposes when
it is sued alone . . . , but the Constitution . . . provides the venue when MARTA is
sued as a joint tortfeasor.”).

                                           2
      In Mallard’s deposition, she stated that at the time of the incident in September

2015, she was working the closing shift at a north Fulton County department store,

leaving there around 10:30 p.m. and taking a MARTA train from the Northpoint

station to the Kensington station. Mallard arrived at the Kensington station around

midnight, and she was carrying her purse on her shoulder, had one of her two cell

phones in one hand, and carried some bags containing purchases in her other hand.

Mallard saw a man near one rail on the landing of a long stairway leaving the train

station platform, and she passed by him quickly, answering “I’m okay,” in response

to his question of “How you doing?” After Mallard passed him, Bryant came up from

behind and grabbed her.

      When Bryant grabbed her by the shoulders, Mallard threw her phone down; she

explained that “he took my purse, and he threw my purse. He physically took it off

of my shoulder and threw it, and that’s when he cocked the gun, and he put it to the

back of my head.” She told him, “Just take everything. Just let me go. Just take

everything. And he said, ‘I will take everything, but first. . . .’ And that’s when he

proceeded to drag me back up the stairs, and back over the railing and into the

bushes.” After he raped her, Bryant walked back toward the station, and Mallard got

dressed and also went back toward the station. She estimated that the assault lasted

                                          3
approximately 15 or 20 minutes, and she immediately flagged down the officer and

reported the incident. Mallard saw her belongings strewn around the stairway.

       Eventually, Bryant was apprehended, and a search of his apartment revealed

Mallard’s old cell phone that had been in her purse. Scipio was apprehended after he

used Mallard’s Breezecard to access the train, and he admitted to a MARTA police

officer that he had stolen some of Mallard’s items after encountering them on the

floor around midnight, which was about the time she was being assaulted at the

station.5

       Approximately three years after filing its answer, on June 25, 2019, MARTA

moved for “Separate Trials and to Transfer Venue,” arguing that it would be

prejudicial to have a trial on both the claims against Scipio and claims against Bryant,

and if the claims were severed, then venue would be proper in Fulton County for the

claims against Bryant. Mallard responded, and in October 2019, MARTA replied,

including a recording of Scipio’s interview with MARTA police after the incident,

and MARTA also filed an amended answer, clarifying that venue was improper.


       5
        We note that in the facts section of its reply brief, MARTA cites to the first
page of Mallard’s deposition rather than an exact page upon which any of the
allegations appear. This is not an acceptable method of citation to the record. See
Court of Appeals Rule 25 (b) (1), (c) (3).

                                           4
      After a hearing on the motion to sever, the trial court initially denied the

motion, but MARTA moved for reconsideration, and the trial court granted the

motion on the basis that Bryant and Scipio were successive and not joint tortfeasors.6

Mallard appeals this ruling.

      Mallard argues that the trial court abused its discretion by severing the claims

against Bryant and MARTA from her claims against Scipio and MARTA and by

transferring the claims against Bryant and MARTA to Fulton County.7 We agree.

      MARTA does not argue that Mallard is precluded from suing it and Scipio as

joint tortfeasors or that Mallard is precluded from suing it and Bryant as joint

tortfeasors. Nor does MARTA contend that Mallard was prohibited from suing it in

DeKalb County for the claims against it and Scipio as joint tortfeasers.8 MARTA

claims, however, that because Bryant and Scipio were not “acting in concert,” they



      6
       See, e.g., Gay v. Piggly-Wiggly Southern Inc., 183 Ga. App. 175, 180-181 (2)
(358 SE2d 468) (1987).
      7
        Because of the interconnected nature of the errors raised, we address them
together.
      8
         See, e.g., Glover, 243 Ga. at 483 (holding that plaintiff could pursue lawsuit
in DeKalb County against MARTA and its bus driver because the plaintiff named as
a joint tortfeasor a DeKalb County resident who was operating a vehicle that stuck
and killed a child exiting the MARTA bus).

                                          5
were not joint tortfeasors, which prohibits a single trial on all the claims asserted by

Mallard and instead requires two separate trials in two different counties.9

      As an initial matter, MARTA admitted in its answer that “venue [is] proper”

in the DeKalb County action.10 Further, Mallard alleges that MARTA’s tortious

failure to keep its premises safe resulted in the injuries against her person and

property perpetrated by Bryant and Scipio.11 MARTA’s negligence allegedly overlaps

with the codefendants’ criminal acts. Thus, MARTA is not alleged to be a successive

tortfeasor in any instance, and its alleged negligence resulted in multiple injuries to

Mallard, including Bryant’s alleged act of separating Mallard from her possessions




      9
          Bryant has not answered or challenged venue as to the claims against him.
      10
        See Robinson v. Star Gas of Hawkinsville, 243 Ga. App. 112, 113 (533 SE2d
97) (2000) (explaining that “the defense of improper venue may be waived by a
nonresident defendant, and such a waiver may be express or implied” and holding
that the trial court abused its discretion by transferring the case because the
nonresident defendant had expressly waived its defense of venue).
      11
         “‘[A] tortious act may have several consequences, concurrent or successive,
for all of which the first [tortfeasor] is responsible.’” Brown v. All-Tech Investing
Group Inc., 265 Ga. App. 889, 894 (1) (595 SE2d 517) (2004), quoting Southern R.
Co. v. Webb, 116 Ga. 152, 156 (42 SE 395) (1902).

                                           6
and his continued imprisonment of her during the assault providing the opportunity

for Scipio to take her items.12

       In light of the particular allegations in this case, Mallard was permitted to file

a single action against Scipio, Bryant, and MARTA because the claims against the

men and the entity all arise from the “same transaction, occurrence, or series of

transactions or occurrences” during a 20-minute time period at the Kensington

MARTA station.13 Although pursuant to OCGA § 9-11-42 (b), “[t]he court, in

furtherance of convenience or to avoid prejudice, may order a separate trial of any

       12
         See Phillips v. Tellis, 181 Ga. App. 449, 449 (352 SE2d 630) (1987); Gilson
v. Mitchell, 131 Ga. App. 321, 330 (205 SE2d 421) (1973) (“if the separate and
independent acts of negligence of several persons combine naturally and directly to
produce a single injury, they may be sued jointly”), superceded by statute on other
grounds as stated in Fed. Deposit Ins. Co. v. Loudermilk, 305 Ga. 558, (826 SE2d
116) (2019). Compare Ferguson v. Carver, 257 Ga. App. 849, 851 (1) (572 SE2d
700) (2002) (reversing a trial court’s order granting a motion to consolidate actions
for claims arising from two separate car accidents that occurred eighteen months apart
with two separate defendants); Brinks, Inc. v. Robinson, 215 Ga. App. 865, 865-867
(1) (452 SE2d 788) (1994) (explaining that defendants related to two separate car
accidents occurring four months apart do not constitute joint tortfeasors for purposes
of venue).
       13
          See OCGA § 9-11-20 (a) (“[A]ll persons may be joined in one action as
defendants if there is asserted against them jointly, severally, or in the alternative any
right to relief in respect of or arising out of the same transaction, occurrence, or series
of transactions or occurrences and if any question of law or fact common to all of
them will arise in the action. A plaintiff or defendant need not be interested in
obtaining or defending against all the relief demanded.”) (emphasis supplied).

                                            7
claim. . . .” “[H]ere, [because] the claimed prejudice is to another defendant, there has

been no harm shown by [MARTA].”14 Thus, the trial court abused its discretion in

ordering severance of the claims because such severance neither furthered

convenience nor avoided prejudice to MARTA. “We do not view the claim of

possible confusion or of prejudice in trying the whole matter here before a jury to be

meritorious. The claims are not complicated, nor are the parties too numerous to

enable the jury to ‘keep the record straight’ as the evidence is introduced.”15 “From

our perspective[,] it seems obvious that the jury needed to be presented with the entire

panorama, in order to understand the root cause of [Mallard’s] claims. While it might

be an exaggeration to describe the events here as one all encompassing transaction,

there exists a very connected and related series of transactions”;16 therefore, the trial




      14
         Troutman v. B. C. B. Co., 209 Ga. App. 166, 167 (1) (433 SE2d 73) (1993).
See also Lansky v. Goldstein, 141 Ga. App. 345, 345-346 (1) (233 SE2d 437) (1977).
      15
        (Punctuation omitted.) Lansky, 141 Ga. App. at 345-346 (1), quoting
Southern Concrete Co. v. Carter Constr. Co., 121 Ga. App. 573, 575 (3) (174 SE2d
447) (1970).
      16
           Vitner v. Funk, 182 Ga. App. 39, 41 (1) (354 SE2d 666) (1987).

                                           8
court abused its discretion by granting MARTA’s motion to sever the claims and by

transferring part of those claims to Fulton County.17

      Judgment reversed. Reese and Brown, JJ., concur.




      17
         See MARTA v. Mosley, 280 Ga. App. 486, 492-493 (5) (634 SE2d 466)
(2006) (affirming the denial of a defendant’s motion to sever and explaining that, to
the extent that evidence against another defendant may be inadmissible against the
movant, he had “failed to show that his interests could not be adequately protected
by a limiting instruction to the jury”).

                                         9